Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The following action is in response to the remark entered on March 10th, 2021.
Claims 1, 3-5, 7, 8, 11, and 14 are amended.
Claims 2, 6, 9, 10, 12, and 13 are previously presented.
Claims 15 and 16 are new.
Claims 1-16 are pending in the current application. 
This action is made FINAL.

Claim Objections
Claim 12 is objected to because of the following informalities:  The claim states, “the arm is manually guided in in gravity-compensation…” when it should state, “the arm is manually guided in gravity-compensation…”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-8, 10, and 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horton (U.S. Patent No. 9919422).
Regarding claim 1:
Horton teaches:
A method of programming a robot, the robot comprising an arm, joints, and sensors for measuring positions of the joints and velocities of the joints, the method comprising: ("The robotic arm 200 may thus obtain data and record regarding how to carry out the specific task based on instructions and guidance from the user 310. Such data may relate to a plurality of configurations of the moveable component(s) 116, joint position data, velocity data, acceleration data, torque data, force data, and/or power data, among other possibilities" [Column 6 lines 51-57]; figure 1 shows sensors 110 used to obtain data.)
demonstrating a path of movement of the robot by manually guiding the arm throughout the path of movement; ("By way of example, during teach mode the user 310 may grasp onto any part of the robotic arm 200 and provide an external force by physically moving (demonstrating a path of movement of the robot by manually guiding the arm throughout the path of movement) the robotic arm 200. In particular, the user 310 may guide the robotic arm 200 towards grasping onto an object and then moving the object from a first location to a second 
monitoring signals from the sensors to obtain operational parameters based on the path of movement; recording the operational parameters; ("For instance, as shown in FIG. 3A, teach mode may be an operating mode of the robotic arm 200 that allows a user 310 (shown as a human arm for illustration purposes only) to physically interact with and guide the robotic arm 200 towards carrying out and recording various movements, such as movement of appendage 206F for example. The robotic arm 200 may thus obtain data and record regarding how to carry out the specific task based on instructions and guidance from the user 310. Such data may relate to a plurality of configurations of the moveable component(s) 116, joint position data, velocity data, acceleration data, torque data, force data, and/or power data, among other possibilities." [Column 6 lines 45-57]; here it shows that data from sensors 110 can be obtained and recorded to obtain operational parameters such as position, velocity, acceleration, torque, force, and/or power of a joint.)
processing the operational parameters to generate a control program for the robot based on a series of via-points representing continuous motion implemented by movements and actions associated with the path of movement, where processing the operational parameters comprises configuring the operational parameters to control execution of the control program; ("By way of example, during teach mode the user 310 may grasp onto any part of the robotic arm 200 and provide an external force by physically moving the robotic arm 200. In particular, the user 310 may guide the robotic arm 200 towards grasping onto an object and then moving the object from a first location to a second location (a series of via-points representing continuous motion implemented by movements and actions associated with the path of movement). As the user 310 guides the robotic arm 200 during teach mode, the system may obtain and record data (processing the operational parameters to generate a control program for the robot) related to the movement such that the robotic arm 200 may be configured to independently carry out the task (configuring the operational parameters to control execution of the control program) at a future time during independent operation (e.g., when the robotic arm 200 operates independently outside of teach mode)." [Column 6 line 58- Column 7 line 2])
demonstrating an edited path of movement of the robot for a segment of the path of movement by guiding the arm throughout a path of movement associated with the segment, (“the robotic system 100 may carry out operations, such as movement of one or more of the appendages 206A-206F. And while doing so, an external force may be applied (e.g., by the user) to the robotic system 100 so as to help the robotic system 100 carry out additional operations, such as to assist with movement of one or more appendages that the robotic system 100 is not independently moving and/or to assist with movement of one or more of the appendages that the robotic system 100 is independently moving, among others. For example, as shown in FIG. 3B, the robotic arm 200 independently applies a torque 312 about axis 314 to cause rotation of appendage 206D about joint 204D. And while doing so, user 310 applies an external force to 
the path of movement associated with the segment including edits to the movements and actions; and executing the control program to produce, on the robot, an imitation of the movements and actions. (“As the user 310 guides the robotic arm 200 during teach mode, the system may obtain and record data related to the movement such that the robotic arm 200 may be configured to independently carry out the task  at a future time during independent operation (e.g., when the robotic arm 200 operates independently outside of teach mode)." [Column 6 line 63- Column 7 line 2]; here it shows that the path of movement including edits to the movements and actions can be imitated later in a mode where the robotic arm operates independently.)

Regarding claim 3:
Horton teaches all of the limitations of claim 1. 
Horton teaches:
The method of claim 1, wherein the robot comprises means for actuating the sensors via a robot general user interface (GUI), the means for actuating comprising an actuation button array location on the arm of the robot. ("As such, the robotic system 100 may receive information and instructions, such as based on user-input at the graphical user interface and/or )

Regarding claim 5:
Horton teaches all of the limitations of claim 1.
Horton teaches:
The method of claim 1, wherein manually guiding the arm is performed in gravity-compensation kinesthetic-guidance mode. ("In practice, a user of a robotic system 100 may interact with the robotic system 100 in various ways so as to at least partially control operations and/or movements (manually guiding) of the robotic system 100. Such interaction may be part of a teach mode of the robotic system, may be part of a gravity compensation mode of the robotic system," [Column 6 lines 34-37])

Regarding claim 7:
Horton teaches all of the limitations of claim 1.
Horton teaches:
The method of claim 1, wherein manually guiding the arm comprises allowing a user to hold an arm of the robot and to guide the arm of the robot along the path while actuating one or more other devices. ("The robotic system 100 may carry out operations, such as movement of one or more of the appendages 206A-206F. And while doing so, an external force may be applied (e.g., by the user) to the robotic system 100 so as to help the robotic system 100 carry out additional operations, such as to assist with movement of one or more appendages that the ) 

Regarding claim 8:
Horton teaches:
A non-transitory medium storing code for programming a robot, the robot comprising an arm, joints, and sensors for measuring positions of the joints and velocities of the joints, the code for performing operations comprising: ("The robotic arm 200 may thus obtain data and record regarding how to carry out the specific task based on instructions and guidance from the user 310. Such data may relate to a plurality of configurations of the moveable component(s) 116, joint position data, velocity data, acceleration data, torque data, force data, and/or power data, among other possibilities." [Column 6 lines 51-57]; Figure 1 shows sensors 110 used to obtain data. [Column 8 lines 14-35] show that a non-transitory computer readable medium can be used to store the code.)
receiving first information based on demonstrating a path of movement of the robot by manually guiding the arm throughout the path of movement; ("By way of example, during teach mode the user 310 may grasp onto any part of the robotic arm 200 and provide an external force by physically moving (defining a path of movement of the robot by manually guiding the arm) the robotic arm 200." [Column 6 lines 58-60])
where receiving the first information comprises monitoring signals from the sensors to obtain operational parameters based on the path of movement, the operational parameters comprising the first information; ("The robotic arm 200 may thus obtain data and record regarding how to carry out the specific task based on instructions and guidance from the user 310. Such data may relate to a plurality of configurations of the moveable component(s) 116, joint position data, velocity data, acceleration data, torque data, force data, and/or power data, among other possibilities." [Column 6 lines 51-57]; here it shows that sensors on the robotic arm monitor data representing operational parameters that will be used when the robot imitates the user's movement.)
recording the operational parameters (Column 6 lines 51-57 also disclose that the operational parameter data is obtained and recorded.)
processing the operational parameters to generate a control program for the robot based on a series of via-points representing continuous motion implemented by movements and actions associated with the path of movement, where processing the operational parameters comprises configuring the operational parameters to control execution of the control program; ("By way of example, during teach mode the user 310 may grasp onto any part of the robotic arm 200 and provide an external force by physically moving the robotic arm 200. In particular, the user 310 may guide the robotic arm 200 towards grasping onto an object and then moving the object from a first location to a second location (a series of via-points representing continuous motion implemented by movements and actions associated with the path of movement). As the user 310 guides the robotic arm 200 during teach mode, the system may obtain and record data (processing the operational parameters to generate a control program for the robot) related to the movement such that the robotic arm 200 may be configured to independently carry out the task (configuring the operational parameters to 
receiving second information based on demonstrating an edited path of movement of the robot for a segment of the path of movement by guiding the arm throughout a path of movement associated with the segment, the path of movement being associated with the segment including edits to the movements and actions, the second information comprising the edits; (“the robotic system 100 may carry out operations, such as movement of one or more of the appendages 206A-206F. And while doing so, an external force may be applied (e.g., by the user) to the robotic system 100 so as to help the robotic system 100 carry out additional operations, such as to assist with movement of one or more appendages that the robotic system 100 is not independently moving and/or to assist with movement of one or more of the appendages that the robotic system 100 is independently moving, among others. For example, as shown in FIG. 3B, the robotic arm 200 independently applies a torque 312 about axis 314 to cause rotation of appendage 206D about joint 204D. And while doing so, user 310 applies an external force to guide the robotic arm 200 towards carrying out movement of appendage 206F in a certain direction as shown.” Here it shows that in a collaborative mode, the robotic system can be independently moving certain appendages along a specific path and the user can make edits and adjustments including edits to movements and actions at certain points of operation.)
executing the control program to produce, on the robot, an imitation of the movements and actions. (As the user 310 guides the robotic arm 200 during teach mode, the system may obtain and record data related to the movement such that the robotic arm 200 may be configured to 

Regarding claim 10: 
Horton teaches all of the limitations of claim 8. 
Horton teaches:
The non-transitory medium of claim 8, wherein the robot comprises means for actuating the sensors via a robot general user interface (GUI), the means for actuating comprising an actuation button array location on an arm of the robot. ("As such, the robotic system 100 may receive information and instructions, such as based on user-input at the graphical user interface and/or based on user-input received via press of buttons (or tactile input) on the robotic system 100, among other possibilities." [Column 5 line 65 - Column 6 line 3])

Regarding claim 12:
Horton teaches all of the limitations of claim 8.
Horton teaches:
The non-transitory medium of claim 8, wherein the arm is manually guided in in gravity-compensation kinesthetic-guidance mode. ("In practice, a user of a robotic system 100 may interact with the robotic system 100 in various ways so as to at least partially control operations and/or movements (manually operate) of the robotic system 100. Such interaction 

Regarding claim 14:
Horton teaches all of the limitations of claim 8. 
Horton teaches: 
The non-transitory medium of claim 8, wherein manually guiding the arm comprises allowing a user to hold an arm of the robot and to guide the arm of the robot along the path while actuating one or more other devices. ("The robotic system 100 may carry out operations, such as movement of one or more of the appendages 206A-206F. And while doing so, an external force may be applied (e.g., by the user) to the robotic system 100 so as to help the robotic system 100 carry out additional operations, such as to assist with movement of one or more appendages that the robotic system 100 is not independently moving and/or to assist with movement of one or more of the appendages that the robotic system 100 is independently moving, among others." [Column 7 lines 20-29]; Figure 3b)

Regarding claim 15:
Horton teaches all of the limitations of claim 1.
Horton teaches:
The method of claim 1, wherein demonstrating the edited path comprises recording operational parameters for the edited path; (“The robotic arm 200 may thus obtain data and record regarding how to carry out the specific task based on instructions and guidance from the 
and wherein the method comprises processing the operational parameters for the edited path to update the control program for the robot based on a series of via-points representing continuous motion implemented by movements and actions associated with the edited path, where processing the operational parameters comprises configuring the operational parameters to control execution of the program ("For instance, as shown in FIG. 3A, teach mode may be an operating mode of the robotic arm 200 that allows a user 310 (shown as a human arm for illustration purposes only) to physically interact with and guide the robotic arm 200 towards carrying out and recording various movements, such as movement of appendage 206F for example. The robotic arm 200 may thus obtain data and record regarding how to carry out the specific task based on instructions and guidance from the user 310.” [Column 6 lines 45-51]; here it shows a teach mode where edited path data is recorded and processed to update a control program based on a series of points representing continuous motion by the user implements by carrying out various movement.)
Regarding claim 16:
Horton teaches all of the limitations of claim 8. 
Horton teaches:
The non-transitory medium of claim 8, wherein demonstrating the edited path comprises recording operational parameters for the edited path, the second information comprising the operational parameters for the edited path; ("For instance, as shown in FIG. 3A, teach mode may be an operating mode of the robotic arm 200 that allows a user 310 (shown as a human arm for illustration purposes only) to physically interact with and guide the robotic arm 200 towards carrying out and recording various movements, such as movement of appendage 206F for example. The robotic arm 200 may thus obtain data and record regarding how to carry out the specific task based on instructions and guidance from the user 310. Such data may relate to a plurality of configurations of the moveable component(s) 116, joint position data, velocity data, acceleration data, torque data, force data, and/or power data, among other possibilities." [Column 6 lines 45-57]; here it shows that operational parameters can be recorded for an edited path defined by the user.)
and wherein the method comprises processing the operational parameters for the edited path to update the control program for the robot based on a series of via-points representing continuous motion implemented by movements and actions associated with the edited path, where processing the operational parameters for the edited path comprises configuring the operational parameters for the edited path to control execution of the program ("For instance, as shown in FIG. 3A, teach mode may be an operating mode of the robotic arm 200 that allows a user 310 (shown as a human arm for illustration purposes only) to physically interact with and guide the robotic arm 200 towards carrying out and recording various movements, such as movement of appendage 206F for example. The robotic arm 200 may thus obtain data and record regarding how to carry out the specific task based on instructions and )

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Horton (U.S. Patent No. 9919422) in view of Bingham (U.S. Patent No. 9592608).
Regarding claims 2 and 9:
Horton teaches all of the limitations of claims 1 and 8.
Horton further teaches:
wherein the positions and velocities are recorded using the sensors; ("The robotic arm 200 may thus obtain data and record regarding how to carry out the specific task based on instructions and guidance from the user 310. Such data may relate to a plurality of configurations of the moveable component(s) 116, joint position data, velocity data, acceleration data, torque data, force data, and/or power data, among other possibilities" [Column 6 lines 51-57];)
Horton does not teach recording a state of an input/output interface of the robot, digital inputs and outputs of the robot, and communication signals of the robots. However,
Bingham teaches:
and wherein the method comprises recording a state of an input/output interface of the robot, digital inputs and outputs of the robot, and communication signals of the robot. ("In a further aspect, the robotic system 100 may also receive other information (state of an input/output interface of the robot) based on user-input at the graphical user interface of the computing system. For instance, the robotic system 100 may receive information related to user-specified limitations (digital inputs and outputs of the robot) such as torque limits, force limits, power limits, velocity limits, acceleration limits, undesirable configurations, and/or desirable configurations. As such, the robotic system 100 may refer to the user-specified 

Horton and Bingham are analogous art because they are in the same field of art, robotic programming using imitation or user-guided learning. It would have been obvious to one of ordinary skill in the art to modify the method or the non-transitory computer readable medium taught by Horton with the recording process taught by Bingham in order to record a state of an input/output interface of the robot, digital inputs and outputs of the robot, and communication signals of the robot. The teaching suggestion/motivation to combine is that by doing this a robot would have more information in the future to imitate the user defined path in a more efficient way. 

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Horton (U.S. Patent No. 9919422) in view of Gienger (U.S. Patent No. 8571714).
Regarding claims 4 and 11:
Horton teaches all of the limitations of claims 1 and 8.
Gienger teaches:
wherein processing the parameters comprises applying a series of algorithms to recorded data. ("Before the robot is able to reproduce a learned movement, this movement can be optimized wrt. different criteria. These criteria may be e.g. self-collision avoidance, avoiding the )

Horton and Gienger are analogous art because they are in the same field of art, robotic programming using imitation or user-guided learning. It would have been obvious to one of ordinary skill in the art to modify the method or the non-transitory computer readable medium taught by Horton with the applying of a series of algorithms to recorded data as taught by Gienger in order to configure parameters to control program by applying a series of algorithms to recorded data. The teaching suggestion/motivation to combine is that by doing this you can optimize or more accurately imitate the user movement.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Horton (U.S. Patent No. 9919422).
Horton doesn’t explicitly teach:
wherein the sensors are inside the robot. ("In yet another example, the end effector may include sensors such as force sensors, location sensors, and/or proximity sensors." [Column 6 lines 26-28])
.


Response to Arguments
In response to applicant’s arguments that Horton does not disclose or suggest disclose or suggest at least the amended portions of claims 1 and 8 as filed on 03/19/2021, examiner respectfully disagrees. Applicant argues the cited art fails to teach or suggest, “where processing the operational parameters comprises configuring the operational parameters to control execution of the control program;” Examiner respectfully disagrees and directs applicant’s attention towards column 6 line 63 to column 7 line 2, As the user 310 guides the robotic arm 200 during teach mode, the system may obtain and record data (processing the operational parameters to generate a control program for the robot) related to the movement such that the robotic arm 200 may be configured to independently carry out the task (configuring the operational parameters to control execution of the control program) at a future time during independent operation (e.g., when the robotic arm 200 operates independently outside of teach mode).” Here it shows that as the user guides the robotic arm, the system obtains and records operational parameters such that the robotic arm configures itself to independently perform and control execution of the task on its own at a future time. Applicant argues the cited art fails to teach or suggest, “demonstrating an edited path of movement of the robot for a segment of the path of movement by guiding the arm throughout a path of movement associated with the segment, the path of movement associated with the segment including edits to the movements and actions;” Examiner respectfully disagrees and directs applicant’s attention towards column 6 lines 46- 57, “teach mode may be an operating mode of the robotic arm 200 that allows a user 310 (shown as a human arm for illustration purposes only) to physically interact with and guide the robotic arm 200 towards carrying out and recording various movements, such as movement of appendage 206F for example. The robotic arm 200 may thus obtain data and record regarding how to carry out the specific task based on instructions and guidance from the user 310. Such data may relate to a plurality of configurations of the moveable component(s) 116, joint position data, velocity data, acceleration data, torque data, force data, and/or power data, among other possibilities.” Here it shows that various movements (edits to movements and actions) in a path/segment of a path can be carried out and recorded for the robot by the user by manually guiding the arm. Applicant’s attention is further directed towards column 7 lines 20-35, “the robotic system 100 may carry out operations, such as movement of one or more of the appendages 206A-206F. And while doing so, an external force may be applied (e.g., by the user) to the robotic system 100 so as to help the robotic system 100 carry out additional operations, such as to assist with movement of one or more appendages that the robotic system 100 is not independently moving and/or to assist with movement of one or more of the appendages that the robotic system 100 is independently moving, among others. For example, as shown in FIG. 3B, the robotic arm 200 independently applies a torque 312 about axis 314 to cause rotation of appendage 206D about joint 204D. And while doing so, user 310 applies an external force to 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664